U>5¥-/V
                                ELECTRONIC RECORD                                I£55*-J1/

COA #      07-13-00268-CR                        OFFENSE:        1


           Rodolfo Gonzales v. The State of
STYLE:     Texas                                 COUNTY:         Lubbock

COA DISPOSITION:       AFFIRMED                  TRIAL COURT:    364th District Court


DATE: 12/04/14                    Publish: NO    TC CASE #:      2012-435,536




                         IN THE COURT OF CRIMINAL APPEALS
                                                                                  J65V-/V
          Rodolfo Gonzales v. The State of
STYLE:    Texas                                       CCA#:                       l4f5W
         PROSE                        Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:
                                                      JUDGE:

DATE:                                                 SIGNED:                           PC:_
JUDGE        Zt±                                      PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD